DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, and 6-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,209,917 in view of Wenstrand et al. (U.S. Patent No. 7,199,183), hereinafter Wenstrand.  

Claims of the Instant Application
Claims of the U.S. Patent No. 11,209,917
1. A hand-held device, comprising: a processing device; 5 a plurality of input receiving elements coupled to the processing device; a first wireless transmission device coupled to the processing device; a second wireless transmission device, different than the first wireless transmission device, coupled to the processing device; a sensor coupled to the processing device; and a memory storing instructions which, when executed by the processing device, cause the hand-held device to perform steps comprising: 
(a) using a signal received from the sensor to determine whether the hand-held portable device is positioned proximate to an object surface;

(b) when it is determined from the signal received from the sensor that the hand-held portable device is positioned proximate to the object surface causing the hand-held device to operate a first operational mode in which the hand-held device is configured to use the first wireless transmission device to transmit a first communication representative of an activation of a one or more of the plurality of input receiving elements and when it is determined from the signal received from the sensor that the hand-held portable device is not positioned proximate to the object surface causing the hand-held device to operate in a second operational mode in which the hand-held device is configured to use the second wireless transmission device to transmit a second communication representative of the activation of the one or more of the plurality of input receiving elements; and 






2. The hand-held device as recited in claim 1, wherein the first wireless transmission device comprises a radio frequency transmission device and the second wireless transmission device comprises an infrared transmission device.

3. The hand-held device as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting the first communication and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting the second communication.














6. The hand-held device as recited in claim 1, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device that is coupled to the processing device.
7. The hand-held device as recited in claim 6, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.
8. The hand-held device as recited in claim 3, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.
9. The hand-held device as recited in claim 8, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.
10. The hand-held device as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.

11. The hand-held device as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device is positioned proximate to the object surface. 

12. The hand-held device as recited in claim 1, wherein the sensor comprises an optical sensing system.


1. A non-transitory, computer readable media having stored thereon instructions for managing a hand-held device having a plurality of input receiving elements, a first wireless command transmission device, a second wireless command transmission device, and a sensor, the instructions, when executed by a processing unit of the hand-held device, performing steps comprising: 


using signals received from the sensor to determine when the hand-held portable device is positioned proximate to an object surface and to determine when the hand-held portable device is removed from the object surface; and 
causing the hand-held device to automatically transition from a first operational mode to a second operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been moved proximate to the object surface and to automatically transition from the second operational mode back to the first operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been subsequently moved away from the object surface; wherein, in the first operational mode, the hand-held device is configured to use the first wireless command transmission device when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use the second wireless command transmission device when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first wireless transmission device is different from the second command transmission device.
2. The non-transitory, computer readable media as recited in claim 1, wherein the first wireless transmission device comprises a radio frequency transmission device and wherein the second wireless transmission device comprises an infrared transmission device.
3. The non-transitory, computer readable media as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first command code set is different than the second command code set.
4. The non-transitory, computer readable media as recited in claim 3, wherein the first wireless transmission device comprises a radio frequency transmission device and wherein the second wireless transmission device comprises an infrared transmission device.

5. The non-transitory, computer readable media as recited in claim 3, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device.
6. The non-transitory, computer readable media as recited in claim 5, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.
7. The non-transitory, computer readable media as recited in claim 3, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.
8. The non-transitory, computer readable media as recited in claim 7, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.
9. The non-transitory, computer readable media as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.
10. The non-transitory, computer readable media as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device has been moved proximate to and away from the object surface.
11. The non-transitory, computer readable media as recited in claim 1, wherein the sensor comprises an optical sensing system.



Claim 1 of the Patent does not disclose periodically repeating steps (a) and (b).
In the same field of endeavor, Wenstrand discloses a handheld device in Fig. 1, such as mouse in Fig. 1, that periodically send a detection signal to the hand-sensing system 110 in a predetermined interval to switch the mouse from first mode of operation, inactive mode, to the second mode, activation mode for the mouse, 
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the periodically detecting signal to the mouse system as taught by Wenstrand in claim 1. As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would been combined the prior art method to periodically sensing the detection to the mouse of Wenstrand according to the known method to yield predictable results, namely to improve the switching from one mode of operation to the other mode operation of the hand-held device and minimize power consumption; see column 1, line 41-57.

Claims 4 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,209,917 and Wenstrand in view of Tiphane et al. (US 2003028688), herein Tiphane.
	In reference to claim 4, as modified discloses the first communication and the second communication are wireless transmission devices but does not discloses the device  intended to control different functional operations of a common intended target appliance 
	In the same field of endeavor, Tiphane discloses a handheld device in Fig. 1, a handheld device 110 are intended to control different functional operations such as forward, backward, page up, page down, click/select, all select (¶ 19-21) of a target device, computer based presentation (¶ 18) in Fig.2 
	It would have been obvious for one of ordinary skill in the art before the invention was made to have modified the combination of claim 1 and Wenstrand in view of the teaching of Tiphane to enhance the control functions of the handheld device.
	In reference to claim 5, claim 2 of the Patent discloses the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.

Claims 1-3, and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,099,668 in view of Wenstrand et al. (U.S. Patent No. 7,199,183).  
Claims of the Instant Application
Claims of the U.S. Patent No. 11,009,668
1. A hand-held device, comprising: a processing device; a plurality of input receiving elements coupled to the processing device; a first wireless transmission device coupled to the processing device; a second wireless transmission device, different than the first wireless transmission device, coupled to the processing device; a sensor coupled to the processing device; and a memory storing instructions which, when executed by the processing device, cause the hand-held device to perform steps comprising: 
(a) using a signal received from the sensor to determine whether the hand-held portable device is positioned proximate to an object surface;
(b) when it is determined from the signal received from the sensor that the hand-held portable device is positioned proximate to the object surface causing the hand-held device to operate a first operational mode in which the hand-held device is configured to use the first wireless transmission device to transmit a first communication representative of an activation of a one or more of the plurality of input receiving elements and when it is determined from the signal received from the sensor that the hand-held portable device is not positioned proximate to the object surface causing the hand-held device to operate in a second operational mode in which the hand-held device is configured to use the second wireless transmission device to transmit a second communication representative of the activation of the one or more of the plurality of input receiving elements; and 
 






2. The hand-held device as recited in claim 1, wherein the first wireless transmission device comprises a radio frequency transmission device and the second wireless transmission device comprises an infrared transmission device.

3. The hand-held device as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting the first communication and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting the second communication.












6. The hand-held device as recited in claim 1, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device that is coupled to the processing device.
7. The hand-held device as recited in claim 6, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.

8. The hand-held device as recited in claim 3, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.

9. The hand-held device as recited in claim 8, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.
10. The hand-held device as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.

11. The hand-held device as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device is positioned proximate to the object surface. 

12. The hand-held device as recited in claim 1, wherein the sensor comprises an optical sensing system.

1. A hand-held device, comprising: a processing device; a sensor coupled to the processing device; a plurality of input receiving elements coupled to the processing device; 
a first transmission device coupled to the processing device; a second transmission device coupled to the processing device; and a memory coupled to the processing device, the memory having stored thereon instructions wherein, when executed by the processing device, cause the hand-held device, to perform steps comprising: 
using signals received from the sensor to determine when the hand-held portable device is positioned proximate to an object surface and to determine when the hand-held portable device is removed from the object surface; and 

causing the hand-held device to automatically transition from a first operational mode to a second operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been moved proximate to the object surface and to automatically transition from the second operational mode back to the first operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been subsequently moved away from the object surface; wherein, in the first operational mode, the hand-held device is configured to use the first transmission device when transmitting one or more communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use the second transmission device when transmitting one or more communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first transmission device is different from the second transmission device.

2. The hand-held device as recited in claim 1, wherein the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.

3. The hand-held device as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting one or more communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting one or more communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first command code set is different than the second command code set.
4. The hand-held device as recited in claim 3, wherein the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.
5. The hand-held device as recited in claim 3, further comprising a touch sensitive display and wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in the touch sensitive display.
6. The hand-held device as recited in claim 5, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive display and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive display and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.


7. The hand-held device as recited in claim 3, wherein the instructions cause the hand-held device to use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in the memory.
8. The hand-held device as recited in claim 7, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.

9. The hand-held device as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.

10. The hand-held device as recited in claim 1, wherein the instructions cause the hand-held device to use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device has been moved proximate to and away from the object surface.

11. The hand-held device as recited in claim 1, wherein the sensor comprises an optical sensing system
 



 Claim 1 of the Patent does not disclose periodically repeating steps (a) and (b).
In the same field of endeavor, Wenstrand discloses a handheld device in Fig. 1, such as mouse in Fig. 1, that periodically send a detection signal to the hand-sensing system 110 in a predetermined interval to switch the mouse from first mode of operation, inactive mode, to the second mode, activation mode for the mouse, 
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the periodically detecting signal to the mouse system as taught by Wenstrand in claim 1. As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would been combined the prior art method to periodically sensing the detection to the mouse of Wenstrand according to the known method to yield predictable results, namely to improve the switching from one mode of operation to the other mode operation of the hand-held device and minimize power consumption; see column 1, line 41-57.

Claims 4 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,099,668 and Wenstrand in view of Tiphane et al. (US 2003028688), herein Tiphane.
	In reference to claim 4, as modified the first communication and the second communication are wireless transmission devices but does not discloses the device  intended to control different functional operations of a common intended target appliance 
	In the same field of endeavor, Tiphane discloses a handheld device in Fig. 1, a handheld device 110 are intended to control different functional operations such as forward, backward, page up, page down, click/select, all select (¶ 19-21) of a target device, computer based presentation (¶ 18) in Fig.2 
	It would have been obvious for one of ordinary skill in the art before the invention was made to have modified the combination of claim 1 and Wenstrand in view of the teaching of Tiphane to enhance the control functions of the handheld device.
	In reference to claim 5, claim 2 of the Patent discloses the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.

Claims 1-3 and 6-7, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of U.S. Patent No. 10,635,735 in view of Wenstrand et al. (U.S. Patent No. 7,199,183).  

Claims of the Instant Application 
Claims of the U.S. Patent No. 10,635,735
1. A hand-held device, comprising: a processing device; 5 a plurality of input receiving elements coupled to the processing device; a first wireless transmission device coupled to the processing device; a second wireless transmission device, different than the first wireless transmission device, coupled to the processing device; a sensor coupled to the processing device; and a memory storing instructions which, when executed by the processing device, cause the hand-held device to perform steps comprising: 
(a) using a signal received from the sensor to determine whether the hand-held portable device is positioned proximate to an object surface;

(b) when it is determined from the signal received from the sensor that the hand-held portable device is positioned proximate to the object surface causing the hand-held device to operate a first operational mode in which the hand-held device is configured to use the first wireless transmission device to transmit a first communication representative of an activation of a one or more of the plurality of input receiving elements and when it is determined from the signal received from the sensor that the hand-held portable device is not positioned proximate to the object surface causing the hand-held device to operate in a second operational mode in which the hand-held device is configured to use the second wireless transmission device to transmit a second communication representative of the activation of the one or more of the plurality of input receiving elements; and 
 





2. The hand-held device as recited in claim 1, wherein the first wireless transmission device comprises a radio frequency transmission device and the second wireless transmission device comprises an infrared transmission device.



3. The hand-held device as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting the first communication and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting the second communication.

6. The hand-held device as recited in claim 1, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device that is coupled to the processing device.

7. The hand-held device as recited in claim 6, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.

11. The hand-held device as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device is positioned proximate to the object surface. 
12. The hand-held device as recited in claim 1, wherein the sensor comprises an optical sensing system.
1. A non-transitory, computer readable media having stored thereon instructions for managing a hand-held device having an input receiving element, a transmission device, and a sensor, the instructions, when executed by a processing unit of the hand-held device, performing steps comprising: 





using signals received from the sensor to determine when the hand-held portable device is positioned proximate to an object surface and to determine 

when the hand-held portable device is removed from the object surface; and causing the hand-held device to automatically transition from a first operational mode to a second operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been moved proximate to the object surface and to automatically transition from the second operational mode back to the first operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been subsequently moved away from the object surface; wherein, in the second operational mode, the hand-held device is configured to disable the input receiving element and, in the first operational mode, the hand-held device is configured to enable the input receiving element whereby input received via use of the input receiving element will cause the hand-held device to use the transmission device to transmit a communication, representative of the received input, to an intended target device using a communication protocol recognizable by the intended target device.
  
4. The non-transitory, computer-readable media as recited in claim 1, wherein the transmission device comprises a radio frequency transmission device.
5. The non-transitory, computer-readable media as recited in claim 1, wherein the transmission device comprises an infrared transmission device.
.
7. The non-transitory, computer readable media as recited in claim 1, wherein the communication comprises a command communication and wherein a command code set stored in a memory of the hand-held device is used by the instructions to create the command communication.


8. The non-transitory, computer readable media as recited in claim 1, wherein the intended target device comprises a set-top box.
9. The non-transitory, computer readable media as recited in claim 1, wherein the communication to be transmitted to the intended target device includes data that is received into the hand-held device from a device located remotely from the hand-held device.

6. The non-transitory, computer readable media as recited in claim 1, wherein the input receiving element comprises one of a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device




10. The non-transitory, computer readable media as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device has been moved proximate to and away from the object surface.
3, The hand-held device as recited in claim 1, wherein the sensor comprises an optical motion sensing sensor.






Claim 1 of the Patent does not disclose periodically repeating steps (a) and (b).
In the same field of endeavor, Wenstrand discloses a handheld device in Fig. 1, such as mouse in Fig. 1, that periodically send a detection signal to the hand-sensing system 110 in a predetermined interval to switch the mouse from first mode of operation, inactive mode, to the second mode, activation mode for the mouse, 
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the periodically detecting signal to the mouse system as taught by Wenstrand in claim 1. As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would been combined the prior art method to periodically sensing the detection to the mouse of Wenstrand according to the known method to yield predictable results, namely to improve the switching from one mode of operation to the other mode operation of the hand-held device and minimize power consumption; see column 1, line 41-57.

Claims 4 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. 10,635,735 and Wenstrand in view of Tiphane et al. (US 2003028688), herein Tiphane.
	In reference to claim 4, as modified discloses the first communication and the second communication are wireless transmission devices but does not discloses the device  intended to control different functional operations of a common intended target appliance 
	In the same field of endeavor, Tiphane discloses a handheld device in Fig. 1, a handheld device 110 are intended to control different functional operations such as forward, backward, page up, page down, click/select, all select (¶ 19-21) of a target device, computer based presentation (¶ 18) in Fig.2 
	It would have been obvious for one of ordinary skill in the art before the invention was made to have modified the combination of claim 1 and Wenstrand in view of the teaching of Tiphane to enhance the control functions of the handheld device.
	In reference to claim 5, claim 4 of the Patent discloses the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.
Claims 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 of Patent 10,635,735 and Wenstrand in view of claims 7-9 of U.S. Patent No. 11,209,917.
In reference to claim 8, Claim 7 of the Patent 11,209,917 discloses, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.
It would have been obvious for one of ordinary skill in the art at the time of the invention to store the first command code set and second command code set from a library of command code sets in the claim 1 modified sot that the device can easily and fast access the command code for the handheld device.
In reference to claim 9, Claim 8 of the Patent 11,209,917 discloses , wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.
In reference to claim 10, claim 9 of the Patent 11,209,917 discloses wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.

Claims 1-3 and 6-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,747,342 in view of Wenstrand et al. (U.S. Patent No. 7,199,183).  
Claims of the Instant Application
Claims of the U.S. Patent No. 10,747,342
1. A hand-held device, comprising: a processing device; 5 a plurality of input receiving elements coupled to the processing device; a first wireless transmission device coupled to the processing device; a second wireless transmission device, different than the first wireless transmission device, coupled to the processing device; a sensor coupled to the processing device; and a memory storing instructions which, when executed by the processing device, cause the hand-held device to perform steps comprising: 

(a) using a signal received from the sensor to determine whether the hand-held portable device is positioned proximate to an object surface;


(b) when it is determined from the signal received from the sensor that the hand-held portable device is positioned proximate to the object surface causing the hand-held device to operate a first operational mode in which the hand-held device is configured to use the first wireless transmission device to transmit a first communication representative of an activation of a one or more of the plurality of input receiving elements and when it is determined from the signal received from the sensor that the hand-held portable device is not positioned proximate to the object surface causing the hand-held device to operate in a second operational mode in which the hand-held device is configured to use the second wireless transmission device to transmit a second communication representative of the activation of the one or more of the plurality of input receiving elements. 








2. The hand-held device as recited in claim 1, wherein the first wireless transmission device comprises a radio frequency transmission device and the second wireless transmission device comprises an infrared transmission device.









3. The hand-held device as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting the first communication and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting the second communication.










6. The hand-held device as recited in claim 1, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device that is coupled to the processing device.

7. The hand-held device as recited in claim 6, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.


8. The hand-held device as recited in claim 3, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.

9. The hand-held device as recited in claim 8, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.


10. The hand-held device as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.


11. The hand-held device as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device is positioned proximate to the object surface. 


12. The hand-held device as recited in claim 1, wherein the sensor comprises an optical sensing system.

 
1. A non-transitory, computer readable media having stored thereon instructions for managing a hand-held device having a plurality of input receiving elements, a first command transmission device, a second command transmission device, and a sensor, the instructions, when executed by a processing unit of the hand-held device, performing steps comprising: 

using signals received from the sensor to determine when the hand-held portable device is positioned proximate to an object surface and to determine when the hand-held portable device is removed from the object surface; and 
causing the hand-held device to automatically transition from a first operational mode to a second operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been moved proximate to the object surface and to automatically transition from the second operational mode back to the first operational mode when it is determined from a signal received from the sensor that the hand-held portable device has been subsequently moved away from the object surface; wherein, in the first operational mode, the hand-held device is configured to use the first command transmission device when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use the second command transmission device when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first transmission device is different from the second command transmission device.
	2. The non-transitory, computer readable media as recited in claim 1, wherein the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.
4. The non-transitory, computer readable media as recited in claim 3, wherein the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.

	3. The non-transitory, computer readable media as recited in claim 1, wherein, in the first operational mode, the hand-held device is configured to use a first command code set when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and, in the second operational mode, the hand-held device is configured to use a second command code set when transmitting one or more command communications in response to an activation of one or more of the plurality of input receiving elements and wherein the first command code set is different than the second command code set.
 
5. The non-transitory, computer readable media as recited in claim 3, wherein the plurality of input receiving elements comprise a plurality of soft input elements caused to be displayed in a touch sensitive surface of the hand-held device.
	6. The non-transitory, computer readable media as recited in claim 5, wherein, in the first operational mode, the hand-held device is configured to display a first set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and, in the second operational mode, the hand-held device is configured to display a second set of the plurality of soft input elements in the touch sensitive surface of the hand-held device and wherein the first set of the plurality of soft input elements is different than the second set of the plurality of input elements.
	7. The non-transitory, computer readable media as recited in claim 3, wherein the instructions use input received into the hand-held device to select the first command code set and the second command code set from a library of command code sets stored in a memory of the hand-held device.
8. The non-transitory, computer readable media as recited in claim 7, wherein the input used to select the first command code set and the second command code set is received via activations of one or more of the plurality of input receiving elements.
	9. The non-transitory, computer readable media as recited in claim 3, wherein the first command code set and the second command code set are received into the hand-held device from a device located remotely from the hand-held device.
	10. The non-transitory, computer readable media as recited in claim 1, wherein the instructions use a distance between the hand-held device and the object surface as sensed by the sensor to determine when the hand-held device has been moved proximate to and away from the object surface.
	11. The non-transitory, computer readable media as recited in claim 1, wherein the sensor comprises an optical sensing system.



	Claim 1 of the Patent does not disclose periodically repeating steps (a) and (b).
In the same field of endeavor, Wenstrand discloses a handheld device in Fig. 1, such as mouse in Fig. 1, that periodically send a detection signal to the hand-sensing system 110 in a predetermined interval to switch the mouse from first mode of operation, inactive mode, to the second mode, activation mode for the mouse, 
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the periodically detecting signal to the mouse system as taught by Wenstrand in claim 1. As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would been combined the prior art method to periodically sensing the detection to the mouse of Wenstrand according to the known method to yield predictable results, namely to improve the switching from one mode of operation to the other mode operation of the hand-held device and minimize power consumption; see column 1, line 41-57.

 Claims 4 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,747,342 and Wenstrand in view of Tiphane et al. (US 2003028688), herein Tiphane.
	In reference to claim 4, as modified discloses the first communication and the second communication are wireless transmission devices but does not discloses the device  intended to control different functional operations of a common intended target appliance 
	In the same field of endeavor, Tiphane discloses a handheld device in Fig. 1, a handheld device 110 are intended to control different functional operations such as forward, backward, page up, page down, click/select, all select (¶ 19-21) of a target device, computer based presentation (¶ 18) in Fig.2 
	It would have been obvious for one of ordinary skill in the art before the invention was made to have modified the combination of claim 1 and Wenstrand in view of the teaching of Tiphane to enhance the control functions of the handheld device.
	In reference to claim 5, claim 4 of the Patent discloses the first transmission device comprises a radio frequency transmission device and wherein the second transmission device comprises an infrared transmission device.

	Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Terminal Disclaimer is filed to overcome the Double Patenting Rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests:
The hand-held device as recited in claim 1, wherein steps (a) and (b) are repeated at a first rate when the hand-held device is operating in the first operational mode and at a second rate, different than the first rate, when the hand-held device is operating in the second operational mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rensberger et al. (US 2008/0030470) discloses an automatic mode determination between the mouse mode and presenter mode for an input device in Fig.6, and col. 3, line 55 – col. 4, line 44 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692